o no -lit
                             ELECTRONIC RECORD




COA # 14-12-00769-CR                       OFFENSE: Assault


STYLE: Curtis James Pritchard VThe State of Texas               COUNTY: Harris


COA DISPOSITION: Affirmed as Modified              TRIAL COURT: Co Crim Ct at Law No. 8



DATE: 01/14/2014       Publish: No                         TC CASE #: 1804094




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Curtis James Pritchard V The State of Texas
                                                                010-fy
CCA#


          s-fo-h£s              Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:           DATE:

 «^^0>/?/g^/ -/ /"e,*^t^^^e£/                 JUDGE:
DATE: /Port/ 74 2^^                           SIGNED:                      PC:

JUDGE:                                        PUBLISH:                     DNP:




                                                                                  MOTION FOR


                                                      FOR REHEARING IN CCA IS:


                                                   JUDGE:


                                                                       ELECTRONIC RECORD